Citation Nr: 1611700	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  15-18 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for pancreas failure.

2.  Entitlement to service connection for renal failure, including as due to diabetes mellitus, type 2.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension, including as due to diabetes mellitus, type 2.

4.  Entitlement to service connection for diabetes mellitus, type 2.

5.  Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral degenerative joint disease.

6.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral degenerative joint disease.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for renal failure, hypertension, and diabetes mellitus, and denied TDIU.  In a May 2012 rating decision, the RO increased the Veteran's separate ratings for right and left knee patellofemoral degenerative joint disease from noncompensable to 10 percent, effective as of December 28, 2010.  In a July 2012 rating decision, the RO denied service connection for pancreas failure, continued the denial of service connection for renal failure, continued separate 10 percent ratings for right and left patellofemoral degenerative joint disease, and denied TDIU.  In May 2014, the RO in Jackson, Mississippi, declined to reopen claims for service connection for renal failure (which was already on appeal following the July 2012 rating decision and August 2012 notice of disagreement) and hypertension (which was not the subject of a notice of disagreement within one year from the December 2011 rating decision), and continued separate 10 percent ratings for right and left patellofemoral degenerative joint disease.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issues of 1) entitlement to service connection for a hip disorder, as secondary to a service-connected bilateral knee disability (November 2015 hearing at pp. 7, 11, 16); 2) entitlement to service connection for a sleep disorder, as secondary to a service-connected bilateral knee disability (p. 15); 3) entitlement to service connection for reflex sympathetic dystrophy syndrome (RSD), as secondary to a service-connected bilateral knee disability (pp. 6-7); 4) entitlement to service connection for skin burns and bruises with open wounds, as secondary to a service-connected bilateral knee disability (pp. 8, 10); 5) entitlement to service connection for a left arm fissure, as secondary to a service-connected bilateral knee disability (pp. 8, 10); 6) entitlement to service connection for a concussion with memory loss, as secondary to a service-connected bilateral knee disability (pp. 9-11); 7) entitlement to service connection for black eyes, as secondary to a service-connected bilateral knee disability (pp. 6, 10); 8) entitlement to service connection for depression and anxiety, as secondary to a service-connected bilateral knee disability (pp. 15-16); and 9) entitlement to service connection for left leg shortness, as secondary to a service-connected intervertebral disc syndrome of the lumbar spine (February 2016 statement) have been raised by the record at the November 2015 videoconference hearing and in a February 2016 statement, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of 1) entitlement to service connection for pancreas failure; 2) entitlement to service connection for renal failure, including as due to diabetes mellitus, type 2; 3) entitlement to service connection for hypertension, including as due to diabetes mellitus, type 2; 4) entitlement to service connection for diabetes mellitus, type 2; and 5) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral degenerative joint disease is characterized by moderate recurrent subluxation or lateral instability.

2.  The Veteran's left knee patellofemoral degenerative joint disease is characterized by moderate recurrent subluxation or lateral instability.

3.  The Veteran's right knee arthritis, confirmed by x-ray testing, is characterized by pain and limitation of motion.

4.  The Veteran's left knee arthritis, confirmed by x-ray testing, is characterized by pain and limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation, and no higher, for right knee patellofemoral degenerative joint disease with recurrent subluxation or lateral instability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5257 (2015).

2.  The criteria for a 20 percent disability evaluation, and no higher, for left knee patellofemoral degenerative joint disease with recurrent subluxation or lateral instability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5257 (2015).

3.  The criteria for a separate 10 percent disability evaluation, and no higher, for right knee arthritis with pain and limitation of motion, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5003 (2015).

4.  The criteria for a separate 10 percent disability evaluation, and no higher, for left knee arthritis with pain and limitation of motion, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in January 2011 and July 2011 that informed him of his duty and the VA's duty for obtaining evidence.  The letters notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  The letters also notified the Veteran that the evidence must show that his service-connected disabilities had gotten worse.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's available service treatment records, post-service treatment records, and lay statements have been obtained.

Additionally, the medical examinations of record are adequate.  In the February 2011, January 2012, May 2014, and April 2015 VA examination reports regarding his service-connected bilateral knee disabilities, VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

VA provided the Veteran with a hearing before the undersigned VLJ in November 2015.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Analysis: Increased Ratings for Knees

The Veteran contends in his August 2012 notice of disagreement that his ratings for his bilateral knee disabilities should be higher.

At his November 2015 videoconference hearing, the Veteran testified that he needs total knee replacements in both knees, but cannot have that surgery until he has a kidney transplant.  See transcript, p. 4.  He further stated that his knees "are bone-on-bone....I don't have any cartilage...in my left leg....And [the] meniscus [has] been taken out of the left leg as well."  Id., p. 5.  The Veteran reported that "I have no stability on my knees."  Id., p. 6.  He further stated that his knees are "constantly in pain."  Id., p. 18.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

A disability rating is to be assigned as of the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, it is to be assigned as of the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  The earliest dates of ratings are assigned herein.

The RO has evaluated the Veteran's bilateral patellofemoral degenerative joint disease of the knees at 10 percent disabling for each knee throughout the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation of 20 percent, but no higher, for each knee for the Veteran's patellofemoral degenerative joint disease with recurrent subluxation or lateral instability is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Specifically, the Veteran testified at his November 2015 videoconference hearing that "I have no stability on my knees," and that he falls often.  See transcript, pp. 6, 15.  Such falls are commensurate with moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A rating higher than 20 percent is not warranted because the April 2015 VA examiner performed joint stability testing on both knees, and found no joint instability and no recurrent subluxation.  Similarly, the May 2014 VA examiner found that the Veteran's bilateral knee stability was normal, with no subluxation.  Likewise, the February 2011 VA examiner found no instability of either knee, although the Veteran did report experiencing instability in a statement to that examiner.  Due to the absence of joint instability and recurrent subluxation based on objective testing, the Board finds that ratings in excess of 20 percent each for severe recurrent subluxation or lateral instability of the knees are not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Resolving all reasonable doubt in the Veteran's favor, an additional 10 percent rating for each knee for arthritis is warranted under Diagnostic Code 5003 because a separate rating for arthritis can be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  See VAOPGCPREC 9-98 (1998).  Here, the Veteran testified at his November 2015 hearing that due to his knees, "I'm constantly in pain."  See transcript,  p. 18.  Further, a VA clinician diagnosed the Veteran with degenerative joint disease of the knees based on x-ray testing in May 2014.  The April 2015 VA examiner confirmed that imaging studies of the knees showed degenerative or traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A separate rating for the Veteran's removal of symptomatic semilunar cartilage in his left knee under Diagnostic Code 5259 is not warranted because the symptoms-pain, limitation of motion, and lateral instability-are contemplated by Diagnostic Codes 5003 and 5257, and to provide additional compensation for the same symptoms would constitute impermissible pyramiding.  38 C.F.R. § 4.14; VAOPGCPREC 9-98 (1998).

Further separate ratings are not warranted because the February 2011, January 2012, May 2014, and April 2015 VA examiners cumulatively found that the Veteran does not have knee ankylosis; dislocated semilunar cartilage; compensable limitation of flexion or extension of the leg, with consideration of pain and the aforementioned DeLuca factors; impairment of the tibia and fibula; or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262, 5263.  Although the Veteran had ostensibly compensable limitation of flexion bilaterally in his May 2014 VA examination report, that examiner explained that:

The Veteran has been diagnosed with chondromalacia of the knees and has arthritis of both knees. During the exam he was able to sit comfortably with his knees flexed at 90 degrees with no obvious distress. During the active range of motion testing he would not flex either knee beyond 25 degrees. There are no objective findings that would indicate that level of decreased ROM, nor is it consistent with the x-ray findings. It would appear that the Veteran did not give a good or reasonable effort during active ROM testing.

Because of the VA examiner's observation of flexion to 90 degrees bilaterally, and because the 25-degree measurements of flexion in May 2014 were inconsistent with the 70 and 75 degree (right and left knee) measurements by the February 2011 examiner and the 80 and 70 degree measurements by the April 2015 examiner, the Board finds that the May 2014 flexion measurements did not reflect full effort, and thus ratings under Diagnostic Code 5260 for limitation of flexion are not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applied rating criteria adequately contemplate the severity and symptoms of the Veteran's bilateral knee disabilities, such as degenerative joint disease, pain, limitation of motion, and lateral instability.  The rating criteria, particularly in light of the broad categorization of "other impairment" in DC 5257, are therefore adequate to evaluate the Veteran's bilateral knee disabilities and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court of Appeals for Veterans Claims has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the April 2015 VA examiner found that the Veteran's knee disabilities limit him to 10-15 feet of walking, 5-8 minutes of standing, and no bending or kneeling on his knees.  The Board observes that the Veteran testified at his November 2015 hearing that he used to do sedentary work on a computer, but can no longer do that because of difficulty with his sight.  See transcript, p. 28.  Thus, TDIU due solely to his bilateral knee disabilities is not warranted by the record.


ORDER

A 20 percent disability rating for right knee patellofemoral degenerative joint disease with recurrent subluxation or lateral instability is granted, subject to the applicable criteria governing the payment of monetary benefits.

A 20 percent disability rating for left knee patellofemoral degenerative joint disease with recurrent subluxation or lateral instability is granted, subject to the applicable criteria governing the payment of monetary benefits.

A 10 percent disability rating for right knee arthritis with pain and limitation of motion is granted, subject to the applicable criteria governing the payment of monetary benefits.

A 10 percent disability rating for left knee arthritis with pain and limitation of motion is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including medical and other records from VA medical facilities.  38 C.F.R. § 3.159(c)(2).  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the issue of entitlement to service connection for pancreas failure, in September 2014 a VA clinician found that the Veteran has "[two] separate subcentimeter hypodense lesions in the pancreas."  At his November 2015 hearing, the Veteran testified that he sought treatment for pancreatitis in September 1976-one month after separating from service-and was told by a clinician at Charity Hospital that he was "dumping protein in my urine."  See transcript, p. 21.  He further testified that his pancreatitis in service caused him to lose weight and "almost [go] blind."  Id., pp. 20, 26.  The Veteran concluded that his current pancreas disorder is related to service.  Id., p. 24.  Thus, an examination is required.

Remand is required on the issue of entitlement to service connection for diabetes mellitus, type 2.  The RO previously denied entitlement to service connection for diabetes mellitus, type 2, in a December 2011 rating decision.  The Board construes his August 2012 notice of disagreement for renal failure "as secondary to diabetes" as encompassing a disagreement with the underlying denial of service connection for diabetes mellitus.  38 C.F.R. § 20.201(b).  Moreover, the August 2012 notice of disagreement was received within one year of the December 2011 denial of service connection for diabetes mellitus.  38 C.F.R. § 20.302(a).  While the Board is cognizant of the April 2015 deferred rating decision and the December 2015 rating decision declining to reopen the claim, the finding that the August 2012 letter constitutes a notice of disagreement with the December 2011 rating decision means that no new and material evidence is needed, and a statement of the case as to the issue of entitlement to service connection for diabetes mellitus, type II, is required.  To date, the RO has not issued a statement of the case as to that issue.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on that issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Remand of the issues of entitlement to service connection for renal failure, including as due to diabetes mellitus, type 2; whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension, including as due to diabetes mellitus, type 2; and entitlement to a TDIU is warranted because they are inextricably intertwined with the issue of entitlement to service connection for diabetes mellitus, type II.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his pancreas, renal, hypertension, and diabetes disorders, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his pancreas, renal, hypertension, and diabetes disorders that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his pancreas, renal, hypertension, and diabetes disorders.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any pancreas disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not that the Veteran's pancreas disorder is related to or had its onset during service.

In offering this opinion, the examiner should consider the Veteran's competent lay statements in his November 2015 videoconference hearing, as well as his September 2014 VA treatment record showing "[two] separate subcentimeter hypodense lesions in the pancreas...unchanged from January 2012."

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal of the issue of entitlement to service connection for pancreas failure.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

5.  Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for diabetes mellitus, type II, and, as appropriate, rating decisions and/or supplemental statements of the case on the issues of entitlement to service connection for renal failure, including as due to diabetes mellitus, type 2; whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension, including as due to diabetes mellitus, type 2; and entitlement to a TDIU.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of the issue of entitlement to service connection for diabetes mellitus, type II, in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


